DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 08, 2021 has been entered.  Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed August 28, 2020 and January 08, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-20 are allowed for the reasons argued by Applicants on pages 8-12 of Remarks, filed August 28, 2020.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Baba; Shinichi (US 8774415 B2) discloses a key sharing device connects to external devices with paths, and includes a key storage unit, a determining unit, a first generating unit, an encrypting unit, and a first transmitting unit. The key storage unit stores cryptographic keys to be shared. The determining unit determines a path for reaching a first device via a second device when a number of the cryptographic keys out of the cryptographic keys stored in the key storage unit is a predetermined threshold or smaller. The first generating unit generates an initial key that is a new cryptographic key to be shared with the first device. The encrypting unit encrypts the initial key by using the cryptographic key. The first transmitting unit transmits the encrypted initial key to the second device with addressing the first device as destination.

Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Baba; Shinichi (US 8774415 B2), and further in view of Elliott; Brig Barnum et al (US 6895091 B1), do not disclose these specific limitations of performing authentication on a plurality of links to be used to couple one node of the computing environment and another node of the computing environment, the performing authentication including: obtaining by the one node a shared key from a key server coupled to the one node of the computing environment; sending a message encrypted with the shared key from the one node to the other node via one link of the plurality of links coupling the one node and the other node; receiving by the one node via the one link an indication that the other node decrypted the message using the shared key obtained by the other node; and repeating the sending and the receiving on one or more other links of the plurality of links coupling the one node and the other nod' using the shared key previously obtained to authenticate the plurality of links without re-accessing the key server (emphasis added), as set forth in claim 1, similar to claims 11 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Information Disclosure Statement
5.	The information disclosure statement (IDS) filed on January 08, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion  

		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        January 15, 2021